UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7141


JULIO ZELAYA SORTO,

                Plaintiff – Appellant,

          v.

PHILLIP STOVER; JOSEPH LIGHTSEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-ct-03130-FL)


Submitted:   January 23, 2017             Decided:   January 25, 2017


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julio Zelaya Sorto, Appellant Pro Se. Joseph Finarelli, Special
Deputy Attorney General, Raleigh, North Carolina; Nathan Douglas
Childs, Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON, PA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julio     Zelaya      Sorto   appeals     the    district       court’s     order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                              We

have     reviewed      the     record     and    find       no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Sorto v. Stover, No. 5:14-ct-03130-FL (E.D.N.C. Aug. 11,

2016).      We    deny    the    motion    for   appointment         of    counsel   and

dispense       with    oral     argument    because         the    facts    and    legal

contentions      are     adequately     presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           2